Citation Nr: 0902880	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-25 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a left femur fracture.  

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Nancy Snyder









INTRODUCTION

The veteran had active service from July 1967 to July 1969 
and from March 1971 to August 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's residuals of fracture of the left femur are 
not manifested by ankylosis, flail joint, or fracture with 
false joint or nonunion.

2.  Prior to September 13, 2008, the combined rating of the 
service-connected disabilities does not reach 70 percent, and 
there is insufficient evidence that service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  

3.  Effective September 13, 2008, the combined rating of the 
service-connected disabilities does reach 70 percent, but the 
evidence does not indicate that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of a left femur fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5255-5252 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For increased compensation claims, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In June 2004, January 2005, and May 2008, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing notice of what the evidence needed to demonstrate, 
of his and VA's respective duties in obtaining evidence, and 
of the types of relevant evidence that he should provide, or 
ask the VA to obtain for his claims of increased rating for 
residuals of a left femur fracture and TDIU.  The Board notes 
that the veteran was not specifically informed to submit 
medical or lay evidence demonstrating the effect a worsening 
of his residuals of left femur fracture have on his 
employment and daily life.  The Board finds that no prejudice 
resulted, however, because the veteran was told to submit any 
evidence, to include his own statement, "describing his 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
[his] disability," which would include any impact on the 
veteran's employment and daily life.  The May 2008 letter 
also provided the veteran with notice of the effective date 
and disability rating regulations and all applicable rating 
criteria for the claim of increased rating for residuals of 
left femur fracture.  The Board notes that the January 2005 
and May 2008 letters post-dated the initial adjudication.  No 
prejudice resulted, however, as the claims were subsequently 
readjudicated without taint from the prior decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, obtaining Social Security 
Administration records, and providing VA examinations.  The 
Board finds that the duty to notify and assist has been 
satisfied without any prejudice; consequently, the Board 
finds the issues ready for adjudication.  

Increased Rating for Residuals of Fracture

For historical purposes, it is noted that service connection 
was established for residuals of a broken left femur by the 
RO in a February 1975 decision.  A 10 percent disability 
evaluation was initially assigned based on a review of the 
relevant contemporaneous evidence of record.  The rating was 
subsequently increased to 20 percent effective in April 1977 
and 30 percent effective in February 2000.  See June 1977 and 
October 2000 rating decisions.  In April 2004, the veteran 
filed a claim for an increased rating.  A 40 percent rating 
was subsequently awarded, effective the date of the current 
claim for an increased rating.  See July 2008 Statement of 
the Case.  The veteran maintains that a higher evaluation is 
still warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Higher ratings are provided for ankylosis of the hip (DC 
5250), flail joint (DC 5254), fracture with false joint (DC 
5255), or nonunion (DC 5255).  The Court has emphasized that 
when assigning a disability rating for an orthopedic 
disability, it is necessary to consider functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca.  The rating should reflect any 
functional limitation that is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  

A VA examination was conducted in July 2004.  The examination 
record indicates that the veteran walked with a limp, 
favoring his left leg.  He did not use any sort of ambulatory 
device.  Muscle development was adequate but somewhat 
diminished on the left as compared to the right.  Rotation of 
the hip "seem[ed] satisfactory".  The length of the left 
leg and right leg were identical.  X-ray images showed slight 
deformity of the proximal femur.  The examiner diagnosed the 
veteran with post-injury status fracture of the left femur 
with open reduction and internal fixation.  

Another VA examination was conducted in February 2005.  The 
examination record reports the veteran's history of pain and 
stiffness in the left hip.  The veteran also indicated that 
he used a cane for walking.  Examination of the left hip 
revealed that the veteran could flex to 5 degrees and abduct 
to 10 degrees.  The hip was painful on repetitive motion, and 
there was additional limitation due to weakness and pain.  
The veteran also reported additional limitation of range of 
motion during flare-ups.  X-ray images showed degenerative 
changes and healed mid-femoral fracture.  The veteran was 
assessed with residuals of left femur fracture.  

A third VA examination was conducted in September 2008.  The 
record reflects the veteran's history of pain and weakness in 
the left leg.  The veteran reported that he used a cane 
everyday, though it only helped "minimally."  The veteran 
indicated that he had flare-ups, predominantly due to 
weather, three times a week which last approximately two days 
per flare-up.  Examination revealed that the veteran had 
palpable pulses and normal motor and sensory exam.  The 
veteran had flexion to 70 degrees, extension to 10 degrees, 
adduction to 20 degrees, abduction to 10 degrees, external 
rotation to 20 degrees, and internal rotation to 5 degrees.  
There was no additional loss after repetition and no evidence 
of weakened movement, excessive fatigability, or 
incoordination.  There was "exquisite amounts of pain with 
all degrees of range of motion throughout the entire arc."  
The examiner stated that the veteran's "range of motion 
[was] likely slightly greater than [that reflected by the 
testing] since the [veteran] had a hard time relaxing and was 
somewhat resistive on active and passive range of motion 
maneuvers."  X-ray images showed mild degenerative joint 
disease with some heterotrophic ossification proximal to the 
greater trochanter.  The examiner assessed the veteran with 
left proximal femur fracture, well healed with no signs of 
residual malunion and mild degenerative joint disease of the 
left hip.  

Based on the foregoing, a rating in excess of 40 percent is 
not warranted at any time.  The evidence, to include x-ray 
records dating in 2004, 2005, and 2008, does not report any 
evidence of nonunion, false joint, or flail joint.  
Additionally, although the veteran's range of motion is 
limited by pain, there is no ankylosis, and the veteran's 
remaining range of motion is too significant to approximate 
ankylosis, even after consideration of pain.  Consequently, a 
rating in excess of 40 percent for residuals of a left femur 
fracture is denied.

The Board has also considered whether extraschedular 
consideration is warranted.  An extraschedular rating may be 
assigned where there is evidence of exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
In other words, the schedular criteria are inadequate to 
evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the veteran's left hip 
disability.  The evidence does not indicate that the 
veteran's left hip disability has necessitated frequent, let 
alone any, periods of hospitalization.  Additionally, there 
is no competent evidence that the disability at issue causes 
marked interference with employment or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Prior to February 7, 2005, service connection was in effect 
for residuals of fracture of the left femur (at 40 percent), 
traumatic arthritis of the left knee (at 20 percent), 
residuals of meatotomy (at 0 percent), residuals of cyst 
removal (at 0 percent), and pressure sore of the sacrum (at 0 
percent), for a combined rating of 50 percent.  Effective 
February 7, 2005, the rating for left knee arthritis was 
increased to 30 percent, resulting in a new combined rating 
of 60 percent.  Effective September 13, 2008, service 
connection was also awarded for an impairment of the left 
thigh, and a 20 percent rating was assigned, resulting in a 
new combined rating of 70 percent.  

The evidence indicates that the veteran was awarded Social 
Security Administration (SSA) disability benefits in December 
1999 (effective in August 1998) for lumbosacral strain and 
left ankle fracture.  See December 1999 SSA decision.  The 
SSA records indicate that the veteran claimed disability 
since September 1997 because of a back injury, a broken 
ankle, and a stroke.  The records indicate that the veteran 
had a high school equivalency degree and that his past work 
experience included truck driver, farm laborer, and shipping 
and packing worker.  

A review of the record reveals that a July 2004 VA examiner 
opined that the veteran "would be significantly impaired in 
any employment that would require any physical activity or 
mobility with his lower extremities" as a result of his 
service-connected lower extremity disabilities.  The examiner 
noted that the veteran's non-service-connected "mini-
strokes" also had "some effects" but he believed the 
service-connected left lower limb disabilities would be the 
primary cause of his inability to seek and maintain gainful 
employment.  

A September 2008 VA examiner also provided an opinion on the 
effect of the veteran's service-connected disabilities on his 
ability to obtain and maintain gainful employment.  The 
examiner stated that due to the veteran's service-connected 
disabilities, the veteran would not be able to secure and 
retain gainful employment which would require the veteran to 
stand for long periods of time.  The examiner stated that, if 
the veteran "were skilled in some other manner that does not 
require physical labor, such as typing or some other such 
desk job, it is my opinion that the veteran would more likely 
than not be able to secure and retain this type of gainful 
employment."  The examiner further stated that the veteran 
"does have pain which limits his ability to walk and perform 
his activities of his former occupation" but "the pain 
seemed activity-related and therefore with a lower level of 
activity it is felt that the veteran would be able to 
maintain this type of employment".  

Prior to September 13, 2008

Prior to September 13, 2008, the veteran's combined rating 
never reaches 70 percent; consequently, TDIU is only 
available if the veteran has been rendered unemployable 
solely due to the service-connected disability regardless of 
the total rating percentage currently assigned.  In other 
words, TDIU is only available if an extraschedular rating is 
warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence of record does not indicate that an 
extraschedular rating is warranted because the record does 
not include evidence that would take the veteran's case 
outside the norm.  Although the evidence indicates that the 
veteran's service-connected disabilities results in 
occupational impairment and impairs his ability to perform 
physical labor, this impairment is taken into account in the 
evaluation assigned.  Additionally, the record contains no 
finding or other evidence suggestive of total individual 
unemployability due to the service-connected disabilities; 
rather, the evidence indicates that the service-connected 
disabilities would not preclude the veteran from performing 
low impact/activity employment.  The Board notes that the SSA 
has determined that the veteran is unable to secure and 
maintain employment.  This determination was based on 
nonservice-connected disabilities, however.  In this period, 
the only evidence suggestive of total occupational impairment 
as a result of the service-connected disabilities is the 
veteran's own statements.  As a layperson, however, the 
veteran is not competent to offer a competent medical opinion 
in this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In view of the above, the Board finds that 
referring the claim to the Director of Compensation for 
extra-schedular consideration (as directed by 38 C.F.R. 
§ 4.16(b)) is not warranted for the time period prior to 
September 13, 2008.



From September 13, 2008, forward

Effective September 13, 2008, the veteran meets the threshold 
percentage requirements for TDIU.  Thus the only question 
remaining is whether there is evidence that the veteran is 
unable to secure substantially gainful occupation as the 
result of these disabilities.  38 C.F.R. § 4.16(a).

The veteran does not meet the unemployability requirement, 
however.  The record contains no findings that the veteran's 
service-connected disabilities render him unable to obtain or 
sustain employment; although the record includes opinions 
that the veteran's service-connected lower extremity 
disabilities impair his ability to work, the opinions clarify 
that the veteran could still maintain gainful employment in a 
sedentary or semi-sedentary position.  See July 2004 and 
September 2008 VA examination records.  As noted above, the 
only evidence that the veteran's service-connected 
disabilities render him unfit for employment are the 
veteran's own statements.  As noted above, these statements 
are not competent evidence of unemployability, however.  
Consequently, after review of the evidence, the Board finds 
that the service-connected disabilities do not preclude the 
veteran from obtaining or maintaining employment, and TDIU is 
not warranted. 


ORDER

A rating in excess of 40 percent for residuals of left femur 
fracture is denied.  

TDIU is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


